Citation Nr: 1436327	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-06 213	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar strain and degenerative disc disease, rated at 10 percent disabling prior to May 21, 2010, and 20 percent disabling thereafter (hereinafter back disability).

2.  Entitlement to an increased evaluation for right lower extremity radiculopathy, currently rated as 20 percent disabling.

3.  Entitlement to an earlier effective date for a 40 percent rating for service-connected hepatitis C.

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1972 to March 1975.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2009 Decision Review Officer (DRO) rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for a back disability and radiculopathy of the right lower extremity.  The Veteran appealed the initial ratings assigned.  Original jurisdiction currently resides at the RO in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding has been associated with the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable at least in part due to the disabilities currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his September 2013 videoconference hearing, the Veteran stated that his conditions on appeal had worsened since his last VA examination in August 2012.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's back and radiculopathy disabilities is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disabilities currently on appeal, the issue of a TDIU has been raised and is before the Board.

Additionally, the Veteran has filed a timely Notice of Disagreement with respect to his claim of entitlement to an earlier effective date for his evaluation of 40 percent for service-connected hepatitis C.  However, a Statement of the Case with respect to that claim was not issued by the RO.  As VA has yet to issue a Statement of the Case, the Board is obligated to remand that claim.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2013).


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's back and radiculopathy disabilities should be obtained.  All records received should be associated with the claims file.

3.  Request the Veteran furnish all dates and places of treatment for his back and radiculopathy disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's back and radiculopathy disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the back examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis or doctor-prescribed bed rest.

The examiner should note all neurologic abnormalities and diagnoses, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected back disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected back and radiculopathy disabilities on his ability to perform tasks, including sedentary and physical tasks.

5.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that required to assess the functional impairment caused by his other service-connected disabilities (hepatitis C, adjustment disorder with depressed mood, cirrhosis of the liver, laminectomy scar residuals, and erectile dysfunction).  If the required disability percentage under 38 C.F.R. § 4.16(a) (2013) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Ensure completion of the foregoing and any other development deemed necessary, including furnishing the Veteran a Statement of the Case as to the issue of entitlement to an earlier effective date for the 40 percent disability rating for service-connected hepatitis C, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



